Citation Nr: 1716195	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the anatomical loss of right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2012, this matter was remanded to the agency of original jurisdiction (AOJ) to allow for a requested hearing to be conducted.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge, via a video-conference.  A transcript has been associated with the record.

In March 2016, the Board remanded the appeal.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

The Veteran's right above the knee amputation was not caused by or the result of a service connected disability or disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the anatomical loss of the right lower extremity have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for special monthly compensation, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in June 2009, sent prior to the rating decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for SMC as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  A June 2009 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in April 2012 and February 2016 to determine whether the Veteran's right above the knee amputation was caused by or the result of his a service connected disability.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's right above the knee amputation as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2016 remand directives by issuing a statement of the case for several inextricably intertwined claims, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in January 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2016 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, namely entitlement to special monthly compensation based on the anatomical loss of right lower extremity.  The Veteran testified regarding the symptoms he experienced prior to his right above the knee amputation and his contention that his service connected diabetes mellitus necessitated this procedure.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing to ensure that inextricably intertwined issues were adjudicated.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that his right leg was amputated above the knee due to complications related to his service connected diabetes mellitus.  During his January 2016 hearing, the Veteran testified that his treating physician had stated that his right above the knee amputation was performed as a result of his service connected diabetes mellitus.  The Board notes that the Veteran has been awarded service connection for diabetes mellitus, peripheral neuropathy of the left and right lower extremities, tinnitus, external hemorrhoids, erectile dysfunction and bilateral hearing loss.

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2). 

In this case, the Veteran underwent a right popliteal thrombectomy in February 2009 and a right below the knee amputation due to ischemia in April 2009.  Therefore, the central inquiry here is whether the Veteran's right knee amputation was due to or a result of a service connected disability or disabilities.

The Board notes that the record contains four separate opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood, supra.   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A July 2009 opinion from Dr. C. K., a VA physician, indicates that the Veteran underwent a right popliteal thrombectomy in February 2009 followed by a revised above-knee amputation in May 2009.  The physician indicated that there may have been aggravation of circulation problems and non-healing due to diabetes.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of SMC.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As such, this opinion is being afforded little, if any, probative weight. 

An October 2009 opinion from Dr. D. R., a VA physician, indicated that the Veteran's service-connected diabetes mellitus was a contributing factor to his peripheral vascular disease and the need for a right leg amputation.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is therefore afforded little, if any, probative weight.  

An April 2012 VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's peripheral vascular disease was caused by or a result of his diabetes as his vascular disease was already manifest long before his diabetes and there were many other more important risk factors present other than diabetes, to include very elevated lipids, hypertension and smoking.  The examiner reasoned that the Veteran began manifesting signs and symptoms of serious peripheral vascular disease by 1997 on the right and by 1998 on the left, that he required a right Fem-Pop bypass and stents to the left in 2002 and that laboratory studies done in 2003 showed normal glucose but highly elevated cholesterol and triglycerides.  The examiner further reasoned that the Veteran was obese in 2003, that he had smoked two packs of cigarettes per day since age 15, that he had a family history of diabetes and cardiovascular disease and that he was diagnosed with hypertension in about 1996.  The examiner further reasoned that the Veteran's medical records also noted that his hypertension had been poorly controlled, that his body mass index had increased, that he suffered from alcohol abuse and that he required insulin for elevated blood sugars and was placed on a restricted diet but no medication for diabetes during hospitalization for Fem to below the knee popliteal bypass with reverse saphenous procedure.  The examiner further opined that there was no evidence that the Veteran's diabetes worsened/aggravated his peripheral vascular disease as it was already manifested to a severe degree in 1997, seven years before his diagnosis of diabetes.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  This opinion is therefore afforded great probative weight.

A February 2016 VA examiner opined that it was more likely that the Veteran's peripheral vascular disease was due to multiple risk factors and less likely due to his diabetes only.  The examiner further opined that the Veteran's right knee amputation was more likely than not due to his peripheral vascular disease.  The examiner noted that the Veteran's multiple risk factors for the development of peripheral vascular disease included hyperlipidemia, a history of smoking, hypertension, diabetes, and age and that the most important risk factor was the Veteran continuing to smoke.  The examiner cited to medical literature which found that cigarette smoking correlates significantly with cardiovascular disease, that the mechanism by which cigarette smoke promotes the development and progression of atherosclerosis was not clearly understood, and that the effects of smoking included endothelial damage, arterial smooth muscle proliferation, thrombophilia, inflammation, increased sympathetic tone and other metabolic abnormalities.  In addition, the examiner noted that the National Health and Nutrition Examination Survey found that the risk for peripheral artery disease was increased in active cigarette smokers but no association was found for other forms of tobacco exposure, and that the diagnosis of peripheral artery disease was made about a decade sooner in cigarette smokers than in nonsmokers.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  This opinion is therefore afforded great probative weight.

The preponderance of the evidence is against the Veteran's claim for SMC based on the anatomical loss of right lower extremity.  While the evidence of record shows that the Veteran has had a right leg amputation, the probative evidence of record demonstrates that such is not related to a service connected disability or disabilities.  In this regard, the Board places great probative weight on the opinions of the April 2012 and February 2016 VA examiners, who found that the Veteran's right above the knee amputation was due to his nonservice-connected peripheral vascular disease.  These opinions have clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary probative medical opinion is of record.  

The Board notes that the Veteran has contended that his right above the knee amputation was caused by his service connected diabetes mellitus and that his representative has generally alleged on his behalf that this disability was the result of his service connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right above the knee amputation and his service connected disability or disabilities and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current symptoms and his representative is competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the cause of his right above the knee amputation little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and/or his representative are nonprobative evidence.  

In light of the foregoing, the claim for SMC based on the anatomical loss of right lower extremity must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A.     § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to SMC based on the anatomical loss of right lower extremity is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


